                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 7
                                                             :
PARK PLACE DEVELOPMENT                                       : Case No. 21-10849 (CSS)
PRIMARY, LLC,1                                               :
                                                             :
                           Alleged Debtor.                   x
------------------------------------------------------------

          CORPORATE OWNERSHIP STATEMENT PURSUANT TO RULES 1011
          AND 7007.1 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          In accordance with Rules 1011 and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Park Place Development Primary, LLC, the (“Alleged Debtor”) submits this Corporate Disclosure

Statement.

          1.     Park Place Development Primary LLC is wholly owned by Park Place

Development Secondary LLC.

          2.     Park Place Development Secondary LLC is wholly owned by Park Place

Development JV LLC.

          3.     Park Place Development JV LLC is owned 52% by 45 Park Place Partners LLC

and 48% by Park Place Partners JV LLC.

          4.     45 Park Place Partners LLC is owned 55% by Soho Properties General Partner

LLC.

          5.     Park Place Partners JV LLC is owned 49% by Park Place Members SP III

Subsidiary LLC and 28% by Park Place Members SP LLC.




1
 The last four digits of the Alleged Debtor’s U.S. tax identification number is 1708. The address of the Debtor’s
corporate headquarters is: 31 West 27th Street, 9th Floor, New York, NY 10001.


#117044059 v3
